DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 6/2/2022.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claims 1, 5 and 10-16 have been amended.  Claims 4, 9 are cancelled.  Claims 17-21 are newly added.

Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive.
The Applicant argued that amended claim 1 includes the limitations of claim 4 indicated to be allowable.
This argument is not persuasive because several lines of original claim 1 have been deleted by the amendment.  Also, amended claim 1 does not include the features of claim 2 from which original claim 4 depended on.  Amended claim 1 is not the original claim 4 written in independent form.  New claim 20 is rejected on grounds similar to those applied with respect to claim 1.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the third cooling channel portion extending substantially circumferentially about the plurality of stator laminations” recited in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings of the application do not show any feature of the cooling channels that extend substantially circumferentially about the plurality of stator laminations.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 12, 17, 20 and 21 are objected to because of the following informalities:  
In claim 1, lines 18-19, “second cooling channel defining portion” should be --  second cooling channel portion  --.  
In claim 12, line 3-4,  “a second cooling channel portion defined between the second circumferentially extending portion” should be  --    a second cooling channel portion defined between  the outer surface section and the second circumferentially extending portion  --.
In claim 20, lines 18-19, “second cooling channel defining portion” should be --  second cooling channel portion  --.  
In claims 17 and 21, lines 1-2, “first and second cooling channel defining portions” should be --  first and second cooling channel portions  --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 5, 17-21 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Johnsen (US 5,331,238 A).
As to claim 1, Johnsen shows (FIG. 3A, 4-7): 

    PNG
    media_image1.png
    512
    818
    media_image1.png
    Greyscale


An electric machine comprising: 
a housing 32 having an outer surface, an inner surface 37, a coolant inlet 146, and a coolant outlet 152; and 
a stator 38 mounted in the housing 32, the stator 38 including a body having an inner surface section 106 and an outer surface section 62S, the inner surface section 106 including a plurality of stator teeth 108T, a plurality of cooling channel defining members 72-84 integrally formed with and extending radially outwardly of the outer surface section 62S, each of the plurality of cooling channel defining members 72-84, the stator 38 being formed from a plurality of stator laminations 62 arranged in a first lamination group and a second lamination group that is circumferentially off-set from the first lamination group, the first lamination group and the second lamination group forming a tortuous flow path that extends axially across the stator 38, 
wherein the cooling channel defining member 72-84 for each of the plurality of stator laminations 62 is spaced from the cooling channel defining member 72-84 from others of the plurality of lamination members 62, and (FIG. 5):

    PNG
    media_image2.png
    344
    460
    media_image2.png
    Greyscale

wherein the plurality of cooling channel defining members 72-84, the first lamination group, and the second lamination group being arranged to form a first cooling channel portion 105A, a second cooling channel portion 105B, and a third cooling channel portion 105C, the third cooling channel portion 105C being defined between the first cooling channel portion 105A and the second cooling channel defining portion 105B (stator core 38 of laminations 62 col.4:44-58, groups of laminations shown in FIG. 5 stacked axially with lugs 72-84 offset col.6:33-49, tortuous flow path shown in FIG. 5 from cascaded cooling passages col.8:44-50, coolant inlet 146 and coolant outlet 152 col.9:1-15, cooling channel portions 105A-C are recesses between the defining members 72-84).
As to claim 5/1, Johnsen further shows (FIG. 5 above) a partial opening defined in the third cooling channel portion 105C (the partial opening between the third cooling channel portion 105C and the first cooling channel portion 105A).
As to claim 17/1, Johnsen further shows (FIG. 5 above) the first and second cooling channel defining portions 105A, 105B extend substantially axially through the plurality of stator laminations (these portions 105A, 105B extend substantially axially).
As to claim 18/1, Johnsen further shows (FIG. 5 above) the third cooling channel portion 105C extends substantially circumferentially about the plurality of stator laminations (the third cooling channel portion 105C is a repeating pattern of recesses extending circumferentially).
As to claim 19/1, Johnsen further shows (FIG. 3A) the stator 38 is mounted to the inner surface 37 of the housing 32, the third cooling channel portion 105C being defined between the outer surface section 62S of the stator 38 and the inner surface 37 of the housing 32.
As to claim 20, Johnsen shows (FIG. 3A, 4-5 above, 6-7): An electric machine comprising: 
a housing 32 having an outer surface, an inner surface 37, a coolant inlet 146, and a coolant outlet 152; and 
a stator 38 mounted to the inner surface 37 of the housing 32, the stator 38 including a body having an inner surface section 106 and an outer surface section 62S, the inner surface section 106 including a plurality of stator teeth 108T, a plurality of cooling channel defining members 72-84 integrally formed with and extending radially outwardly of the outer surface section 62S, each of the plurality of cooling channel defining members 72-84, the stator 38 being formed from a plurality of stator laminations 62 arranged in a first lamination group and a second lamination group that is circumferentially off-set from the first lamination group, the first lamination group and the second lamination group forming a tortuous flow path that extends axially across the stator 38, 
wherein the cooling channel defining member 72-84 for each of the plurality of stator laminations 62 is spaced from the cooling channel defining member 72-84 from others of the plurality of lamination members 62, and 
(FIG. 5 above) wherein the plurality of cooling channel defining members 72-84, the first lamination group, and the second lamination group being arranged to form a first cooling channel portion 105A, a second cooling channel portion 105B, and a third cooling channel portion 105C, the third cooling channel portion 105C being defined between the first cooling channel portion 105A and the second cooling channel defining portion 105B and arranged between the inner surface of the housing and the outer surface portion of the stator 38, the third cooling channel portion 105C extending substantially circumferentially about the plurality of stator laminations (stator core 38 of laminations 62 col.4:44-58, groups of laminations shown in FIG. 5 stacked axially with lugs 72-84 offset col.6:33-49, tortuous flow path shown in FIG. 5 from cascaded cooling passages col.8:44-50, coolant inlet 146 and coolant outlet 152 col.9:1-15, cooling channel portions 105A-C are recesses between the defining members 72-84, the third cooling channel portion 105C is a repeating pattern of recesses extending circumferentially).
As to claim 21/20, Johnsen further shows (FIG. 5 above) the first and second cooling channel defining portions 105A, 105B extend substantially axially through the plurality of stator laminations (these portions 105A, 105B extend substantially axially).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnsen (US 5,331,238 A).
As to claim 8/1, Johnsen was discussed above with respect to claim 1 except for each cooling channel defining member is spaced from an adjacent cooling channel defining member by about 30°.
Johnsen recognizes that the spacing of the cooling channel defining member is a result-effective variable for the stator.  Johnsen states that “the arcuate distance between each two adjacent cooling fins is preferably 2ϴ, where ϴ may be any desired number of degrees” (col.6:55-67), leaving it to the person of ordinary skill in the art to choose the spacing of the cooling channel defining member.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected each cooling channel defining member is spaced from an adjacent cooling channel defining member by about 30° to result in, and for the advantageous benefit of, having cascaded cooling passages through which fluid flows to draw heat away from the stator 38 (col.9:1-15).  
The normal tendency of a scientist is to improve upon what is generally known to determine the optimum combination, (see In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)). Therefore, the modification would have been considered a mere optimization of a result-effective variable, the spacing of the cooling channel defining member.  See MPEP 2144.05.
As to claim 16/20, Johnsen was discussed above with respect to claim 20 except for each cooling channel defining member is spaced from an adjacent cooling channel defining member by about 30°.
Johnsen recognizes that the spacing of the cooling channel defining member is a result-effective variable for the stator.  Johnsen states that “the arcuate distance between each two adjacent cooling fins is preferably 2ϴ, where ϴ may be any desired number of degrees” (col.6:55-67), leaving it to the person of ordinary skill in the art to choose the spacing of the cooling channel defining member.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected each cooling channel defining member is spaced from an adjacent cooling channel defining member by about 30° to result in, and for the advantageous benefit of, having cooling passages through which fluid flows to draw heat away from the stator 12,14 (col.9:1-15).  
The normal tendency of a scientist is to improve upon what is generally known to determine the optimum combination, (see In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)). Therefore, the modification would have been considered a mere optimization of a result-effective variable, the spacing of the cooling channel defining member.  See MPEP 2144.05.

Allowable Subject Matter
Claims 2, 3, 6, 7 and 10-15 and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to obviate the objection to the claims above.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of allowable subject matter of claims 2 and 10 is the inclusion of the limitation of each of the plurality of cooling channel defining members includes a first circumferentially extending portion and a second circumferentially extending portion that are spaced from the outer surface section which is not found in or suggested by the prior art references in combination with the other elements recited in claims 1 and 2.  Claims 3, 7 and 11-15 have allowable subject matter for the same reason.
The primary reason for the indication of allowable subject matter of claim 6 is the inclusion of the limitation of an opening formed in each of the plurality of cooling channel defining members, the opening being positioned to align with a partial opening in the second lamination group which is not found in or suggested by the prior art references in combination with the other elements recited in claims 1 and 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Arai (JP 2006033916 A) shows (FIG. 6) a stator core with mutually rotated laminations to establish turbulence in the coolant flow (para[0042] to [0045]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832